Title: Memorandum Books, 1808
From: Jefferson, Thomas
To: 


          1808.
          
            
              Jan.
               4. 
              
              Gave Pontius D. Stelle ord. on bk. US. 16.D. dancing ass.
            
            
              
               5. 
              
              Drew on bank in favr. Isaac A. Coles 219.73 to wit 150. for a quarter’s salary + 69.73 to pay Philetus Havens for 3. cases St. George wine. 
            
            
              
              Recd. from bk. US. 455.D. & remitted to E. Bacon to wit
            
            
              
                  D     for  John Perry 100.    Hugh Chisolm 100.    D. Higginbot. for Madox  38.49    David Anderson 15.16    on account 201.35     455.   
            
            
              
              Lemaire’s accts. Nov. 29—Jan. 2.
            
          
          
            
               
               
              provns.
              servts.
              washg.
              cont.
              Total
              meat
              buttr.
              eggs
              veg.
              oil
               
            
            
              Dec.
               5.
              69. 
              
              32.74 
              
              101.74
              199½
              27 
              15
              1.76
               
              34.50
               ÷ 
              47
               = 
               .73
            
            
              
              12.
              57.10
               26.56
              
              3.62 
              87.28
              168.
              31 
              10
              .91
              bottles
              28.55
              ÷
              50
              =
               .57
            
            
              
              19.
              95.55
              
              6.13 
              
              101.68
              246
              21 
              18
              3.33
              3
              53.55
              ÷
              50
              =
              1.07
            
            
              
              26.
              85.66
              
              
              .50 
              86.16
              224
              33 
              12
              4.36
              2
              43.16
              ÷
              50
              =
               .86
            
            
              08. Jan.
               2
              85.33
                1.
              29.32 
              .75 
              116.40
              182
              48 
              40
              1.47
              
              43.33
              ÷
              36
              =
              1.20
            
            
               
               
              392.64
               27.56
              68.19 
              4.87 
              493.26
              830
              160. 
              95
              11.83
              5
              203.09
              ÷
              233
              =
              1.20 
            
            
              Dec.
               5.
               balance
              1118.97
              
              
              
              
              
              
              
              
              
              
            
            
              Jan.
               4.
               servts. wages
              122. 
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1734.23
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
               By ord. on bk. US.
              500. 
              
              
              
              
              
              
              
              
              
              
            
            
              
              
               balance due
              1234.23
              
              
              
              
              
              
              
              
              
              
            
          
          
            
            
              
              Lent  Bruce 5.D.
            
            
              
               6. 
              
              Drew ord. on bk. US. for 200.D. in favr. of J. Barnes.
            
            
              
              Drew do. on do. in favor of Joseph Daugherty for 150.D. of
            
            
              
                 which he is to pay to  James Webb 20.D. for cabinet work    musical band 20.    the Constables 12      on account 98.     150.   
            
            
              
              Drew do. on do. in favr. of Jones & Howell Philadelphia for 464.75,
            
            
              
                 to wit for themselves  453.75   to be pd. to Bradford for books    11.    464.75  
            
            
              
              Drew do. on do. in favr. Henry Voigt for 85.D. for a watch 
            
            
              
              which several draughts I inclosed to Barnes, Jones & Howell, and Voigt.
            
            
              
               8. 
              
              Pd. Connor the barber 5.D.
            
            
              
              Recd. from bank US. 35.D.
            
            
              
              11.
              
                Drew on bk. US. in favr. of Joseph Milligan for  35  and pd. him cash15 on account for books & binding50  
            
            
              
              Gave in Charity 4.D.
            
            
              Feb.
               1. 
              
              Charity 4.D.
            
            
              
              Lemaire’s accts. from Jan. 3. 08. to Jan. 30.
            
          
          
            
               
               
              provns.
              servts.
              charcoal
              washg.
              cont.
              Total
               
              meat
              butt.
              eggs
              veget.
              oil
               
            
            
              
               
               
               
               
              
               
               
               
               
               
               
               
                         b.
              
            
            
              Jan.
               9.
              41.80
               
               
               32.
              .75
              74.54
               
              187
               23
               8.
              1.82
              3 
              20.90
               ÷ 
              23
               = 
               .90
            
            
              
              16.
              97.59
              1.50
               
              
              1.37
              100.46
               
              291
               34½
              19.
              6.93
              4 
              55.59
              ÷
              54
              =
              1.03
            
            
              
              23.
              88.32
               
              12 
              
              1. 
              101.32
               
              296
               47
              28½
              4. 
              2 
              46.32
              ÷
              79
              =
               .59
            
            
              
              30.
              90.85
               
               
               30.25
              14.20
              135.30
               
              178
               30½
              13
              2.12
              2 
              48.85
              ÷
              36
              =
              1.35
            
            
               
               
              318.56
              1.50
              12.
               62.25
              17.32
               411.62
               
              952
              135
              68½
              14.87
              11.b.
              171.66
              ÷
              192
              =
               .97
            
          
          
            
            
              
                Jan.  5.  balance at this date 1234.23   Feb.  4. servts. wages to this day    122.       1767.85   Feb.  6. By order on bank US. 500.      Balance remaining due 1267.85  
            
            
              
              Drew on bank US. in favr. James Melvin for 189.52 in full tayloring.
            
            
              
              Recd. from bank US. 30.D. charity 2.D. gave Francis Eppes 10.D.
            
            
              
               7. 
              
              Drew ord. on bk. US. in favr. J. Barnes for 250.D.
            
            
              
              Pd. Conner the barber 5.50.
            
            
              
               8. 
              
              Drew order on bk. US. in favr. Jos. Daugherty for 141.50 
            
            
              
                  towit for Rapine for books 12.50      Washn. acad. last instalment 20.      Mr. Newton for myrtle wax 9.      himself on account 100.      141.50   
            
            
              
              Drew do. in favr. Joseph Milligan for books 91.125.
            
            
              
              Recd. from do. a draught on bk. at Philada. in favr. Jones & Howell for 111.34 for iron & inclosed to them.
            
            
              
              Recd. from do. cash 520.D.
            
            
              
              
                
                  
                    
                    
                    D 
                    
                    
                    
                  
                  
                    Inclosed to Geo. Jefferson 
                    for 
                     Jas. Oldham  
                    37.
                    50
                     
                    
                  
                  
                    
                    on acct.
                    62.
                    50
                    
                    100.
                  
                  
                    Inclosed to Burgess Griffin for lime &c.
                    
                    
                    
                    30.
                  
                  
                    Inclosed to Edmd. Bacon  
                    for 
                    J. Perry
                    100.
                    
                    
                    
                  
                  
                    
                     Nelson
                    50.
                    
                    
                    
                  
                  
                    
                    H. Chisolm
                    100.
                    
                    
                    
                  
                  
                    
                    on account
                    140.
                    
                    
                    390 
                  
                  
                    
                    
                    
                    
                    
                    520.
                  
                
              
            
            
              
               9. 
              
              Gave ord. on bank US. in favr. Genl. Wm. Clarke for expences digging fossil bones for 199.66. 
            
            
            
              
               11. 
              
              Pd. Benj. Dearborn a year’s subscription for the ‘Useful Cabinet’ 2.50.
            
            
              
               13. 
              
              Gave Wm. Mclin for Caleb Hand ord. on bk. US. for 20.D. for freight and provns. of 2. grisly bears to Philada.
            
            
              
              Pd. Mr. Kelty for a book 5.D.
            
            
              
               15. 
              
              Charity 1. 16. Charity 3.5.
            
            
              
               29. 
              
              Pd. for the Republican crisis 3.D. & desired to be discontind.
            
            
              Mar.
               2. 
              
              Pd. Holt for 4. cones of Cedar of Lebanon 1.D.
            
            
              
               3. 
              
              Gave Keough in charity 5.D.
            
            
              
               4. 
              
              Charity 1.D.
            
            
              
              Lemaire’s accts. from Jan. 31. to Feb. 27.
            
          
          
            
              
              
              provns.
              servts.
              coal
              cont.
              total
               
              meat
              buttr.
              eggs
              veget.
              oil
              
            
            
              Feb.
               6.
              48.21
              
              
              
              48.21
              
              158
               26.
              15.
              3.
              2.b.
              24.105
               ÷ 
              35
               = 
               .688
            
            
              
              13.
              61.39
              3. 
              
               .55
              64.94
              
              232
               35½
              19 
              2.28
              
              30.695
              ÷
              48
              =
               .64
            
            
              
              20.
              83. 
              2.77
              
              3.
              88.77
              
              181
               38
              16 
              1.27
              
              41.50 
              ÷
              28
              =
              1.48
            
            
              
              27.
              42.40
              
              12.50
               .50
              55.40
              
              160
               22
              13 
              3.07
              
              21.20 
              ÷
              53 
              =
               .64
            
            
              
              
              235. 
              5.77
              12.50
              4.05
              257.32
              
              731
              121½
              63 
              9.62
              
              117.50 
              ÷
              144
              =
               .86. 
            
            
              Feb.
               6.
              balance
              1267.85
              
              
              
              
              
              
              
              
              
              
              
            
            
              Mar.
               4.
              servts. to this day
              122. 
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1647.17
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              Mar.
              5.
              
                Lemaire’s amount brought forward  1647.17   By order on bank US. 500.    balance remaining due 1147.17  
            
            
              
              Recd. from bk. US. 20.D.
            
            
              
              Pd. McCorkle for Freeman’s journal to Sep. 16. 07 4.D.
            
            
              
               6. 
              
              Pd. Mr. Coles for E. Riggs for 2. pr. suspenders 5.75.
            
            
            
              
               7. 
              
              Drew on bank US. for 140.47 in favr. Jones & Howell and inclosed to them the order of bank on do. at Phila.
            
            
              
              Drew on bank in favor Wilson C. Nicholas for 300.D. on acct. of Burgess Griffin in paiment for his part of the crop of tobo. of 1806. Note this sum was over the amt. which was not known exactly here, & the surplus is to be to my credit with Griffin.
            
            
              
                Drew on bank  in favr. J. Barnes for 200.D.    in favr. Jos. Daugherty for 50.D.   
            
            
              
              Recd. from bank 20.D.
            
            
              
              Recd. also from do. 745.D.
            
            
              
              Inclosed to G. Jefferson
            
            
              
              
              
                 for Jos. Eggleston to pay for a horse  250     for Colo. Monroe for Mathemat. instrumts.  153.33   on account 16.67425.   Inclosed to Edmund Bacon on account 50.59 for Hugh Chisolm100.  John Perry30.  Brown Rives & co. for R. Davis exr. of Allen 139.41320.745.  
            
            
              
              8.
              
            
            
              
              Note the 30.D. above remitted to J. Perry, with his order for 70.D. in favr. of J. H. Craven debit him 100.D. for this month.
            
            
              
              Charity 5.D.
            
            
              
               10. 
              
              Pd. Connor the barber 5.D. pd. duties of sweet meats 1.50.
            
            
              
              Pd. for sealing wax 1.D.
            
            
              
               14. 
              
              Gave Jonathan Shoemaker ord. on bk. US. 21.D. for 2. bushels clover seed sent to Monticello.
            
            
              
               19. 
              
              Our coal is out. See Nov. 14. 1050. bush. in 125 days = 8.4 b. pr. day.
            
            
            
              
               22. 
              
              Drew ord. on bk. US. for 25.D. in favr. P. Williamson of Baltimore for steel pens, & inclosed to him.
            
            
              
              Gave Francis Eppes 1.D.
            
            
              
               24. 
              
              Drew ord. on bk. US. in favr. J. Davidson for Cathalan for 87.10 for wines & groceries. 
            
            
              
               29. 
              
              Charity 5.D.
            
          
          
            
               
               
              provns.
              servts.
              washg.
              coal
              conts.
              total
               
              meat
              buttr.
              eggs
              veget.
               
            
            
              Mar.
               5.
              72.39 
               1.
               26. 
              
              
              99.
              47
               
              166 
               36
              20
              4.91
               36.195
               ÷ 
               38
               = 
              .95
            
            
              
              12.
              42.43 
              
              
              
              1.44 
              43.
              87
               
              185 
               31
              11
              .98
              21.215
              ÷
              36
              =
              .59
            
            
              
              19.
              48.46 
              
              
              
              
              48.
              46
               
              186.
               33
              14
              4.10
              24.23 
              ÷
              37
              =
              .65
            
            
              
              26
              82.43 
              
              
              
              .25 
              82.
              68
               
              226 
               36½
              22
              2.84
              41.215
              ÷
              49
              =
              .84
            
            
              Apr. 
               2
              32.20 
               1.27
               27.25
               38
              
              98.
              72
               
              96 
               24
              15
              1.87
              16.10 
              ÷
              23
              =
              .70
            
            
               
               
              277.91 
               2.27
               53.33
               38.
              1.69 
              373.
              20
               
              859 
              160
              82
              14.70
              138.955
              ÷
              183
              =
              .746
            
            
              Mar.
               5.
              balance
              1147.
              17
              
              
              
              
              
              
              
              
              
              
            
            
              Apr.
               4.
              servts. to this day
              122.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1642.
              37
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
              By ord. on bk. US.
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              1142.
              37
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              Apr.
              5.
              
                Drew ord. on bk. US. in favr.  J. Barnes for 200. on acct.    Isaac A. Coles 150 salary    Jones & Howell 273 nailrod    Genl. John Shee   52.68  duties     Th:J. 590 Dangerfield. hire  
            
            
              
              Inclosed the orders to Shee & Jones & Howell, and remitted the 590.D. in bank bills to David C. Ker Presidt. of bank of Fredsbg. subject to the orders of Mrs. & Miss Dangerfield as ante Jul. 26. 06.
            
            
              
               6. 
              
              Pd. for a steel pen 1.D.
            
            
            
              
              Drew ord. on bk. US. for 50.D. in favr. Jos. Daugherty.
            
            
              
              Charity 5.D.
            
            
              
               7. 
              
              Recd. from bank US. 20.D. pd. Lemaire for Connor 5.D.
            
            
              
              Daugherty’s account from July 29. 07 to Apr. 4. 08. = 36 weeks
            
            
              
                 forage 316.365  = 8.785 pr. week or 37.80 per month.   smith 9.925   carriage .875   sundries  90.705    417.87   the balance due him is 249.815 D.   
            
            
              
               11. 
              
              Pd. Joseph Daugherty for Rigden for mending watch 7.D.
            
            
              
               12. 
              
              Recd. from bank US. 100.D.
            
            
              
                Inclosed to E. Bacon  for J. Perry   50.D.    on acct.  50.     100   
            
            
              
              Charity 1.D.
            
            
              
               23. 
              
              Gave James Webb ord. on bk. US. 38.D. acct. for mahogy. work.
            
            
              
               26. 
              
              Gave in Charity 5.D.
            
            
              
               30. 
              
              Recd. from bk. US. 25.D.
            
            
              
              Pd. McCorkle Freeman’s journal to Mar. 16. 08 4.D.
            
            
              May
               2. 
              
              Gave in Charity 5.D. pd. suspenders 2.D.
            
            
              
               4. 
              
              Recd. from Lemaire small silver 67.D.
            
            
              
               5. 
              
              Lemaire’s accts. from Apr. 2 to Apr. 30.
            
          
          
            
               
               
              provns.
              servts.
              washg.
              charcoal
              cont.
              Total
               
              meat
              butt.
              eggs
              veget.
              oil
               
            
            
              Apr.
               9.
              62.49 
               
               
               
              8.31
              70.
              80
               
              199
               32
              27
              6.40
               
              31.245
               ÷ 
              39
               = 
              .80
            
            
              
              16.
              60.12 
               
               
               
              1.25
              61.
              37
               
              209
               39
              29
              7.21
               
              30.06 
              ÷
              57
              =
              .527
            
            
              
              23.
              49.30 
               
               
              9.50
              6.07
              64. 
              97
               
              139
               33½
              18
              10.68
               
              24.65 
              ÷
              39
              =
              .63
            
            
              
              30.
              57.16 
              6.25
              27.04
               
               
              92. 
              45
               
              190
               32
              20
              7.62
              2.
              28.58 
              ÷
              39
              =
              .73
            
            
               
               
              229.07 
              6.25
              27.04
              9.50
              15.63
              289.
              59
               
              737
              136½
              94
              31.91
              2.
              114.535
              ÷
              174
              =
               
            
            
              
              
              small money recd. ante May 4.
              67. 
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Cr. by wages overpd.
              13.33
               
              53.
              67
                
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              343.
              26
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              Apr.
               5.
              balance
              
              1142.
              37
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              May
               4.
              servts. to this day
              
              122.
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              1607.
              63
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
              by ord. on bk. US.
              
              567.
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              
              1040.
              63
              
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Pd. for 2. Cherokee rackets 1.D.
            
            
              
              Recieved from bank US. an ord. on do. at Baltimore for 34.30 in favor of the representatives of Gabr. Christie for duties &c. which I inclosed to James H. McCulloch prest. Collector.
            
            
              
              Recieved from bank US. an order on do. at Baltimore for 95.04 which I inclosed to P. A. Guestier for seeds. 
            
            
              
              Recieved from bank US. an order on do. at Philadelph. for 20.D. which I inclosed to Wm. Short for a watch chain & seal.
            
            
              
              Recieved from bank US. 935.D.
            
            
              May
               5. 
              
              Being indebted to James & Rob. Donald & co. £15–14–1 with int. @ 5.p.c. from 1772. Nov. 25, war interest excepted, assumed to them for Wm. McGehee in paiment of his land at Collé which I bought, and to the same company the further sum of £15–17–10 with interest from Apr. 1776 @ 5.p.c. war interest excepted, I now inclosed to George Jefferson 350.D. out of which he is to pay to John Murchie agent for that company the amount of those debts (I calculate 247.25 D.) and the balance supposed 102.75 to my credit with Gibson & Jefferson. 
            
            
              
              Pd. John Freeman for boots 7.D.
            
            
              
              Drew ord. on bank US. in favor J. Barnes 250.D.
            
            
              
              Drew do. in favr. Jos. Dougherty 100.D.
            
            
              
               6. 
              
              Left with Joseph for Connor the barber 5.5 charity 20.D.
            
            
              
              Pd. Riggs for mending seal 2.D.
            
            
              
              Geo. town ferrge. 1.25.
            
            
              
               7. 
              
              Songsters supper &c. 3.415.
            
            
              
              On the road breakfast &c. 1.5.
            
            
              
              Fauqr. C. H. dinner &c. 4.83.
            
            
              
               9. 
              
              Do. entertainment 15.D.
            
            
              
              Culpeper C. H. oats .35.
            
            
              
               10. 
              
              Orange C. H. dinner &c. 6.92.
            
            
            
              
               11. 
              
              Milton crossing river 2. = 35.265.
            
            
              
               12. 
              
              Pd. James Dinsmore 100.D.
            
            
              
              Pd. John Perry 150.D.
            
            
              
              Pd. Hugh Chisolm 60.D.
            
            
              
               13. 
              
              Gave in charity 2.D.
            
            
              
               14. 
              
              Pd. for Provisions 20.D.
            
            
              
              The sum pd. by G. Jefferson to Murchie for James & Rob. Donalds (ante May 5.) was 243.28.
            
            
              
               15. 
              
              Patsy houshold exp. 10.D.
            
            
              
              Lent Wm. A. Burwell 10.D.
            
            
              
               16. 
              
              Pd. David Higginbotham assee. of Coleman Estis an order of Peter Minor for 50.D. in full for 3. mules bought ante Sep. 8. 07.
            
            
              
               18. 
              
              Pd. Pitman for mending watch .50.
            
            
              
               19. 
              
              Pd. Edmd. Bacon towards my little debts here 75.D.
            
            
              
               21. 
              
              Pd. J. Nelson 5.D.
            
            
              
               22. 
              
              Gave the children 1.D.
            
            
              
               25. 
              
              Recd. back from W. A. Burwell the 10.D. ante May 15.
            
            
              
               27. 
              
              Pd. for whiskey @ 2/6 15.83 D.
            
            
              
               29. 
              
              Patsy for houshold expences 12.D.
            
            
              June
               2. 
              
              Charity 1.D.
            
            
              
               5. 
              
              Pd. Nelson 5.D.
            
            
              
              Settled with Ed. Bacon. Balance of 7.77 due me.
            
            
              June
               7. 
              
              Pd. Menan Mills an unjust demand for clerks tickets probably pd. 20 years ago, with a reservation for refunding if paimt. can be proved. £3–5–1½ = 10.87.
            
            
              
              Settled with James Walker balance due him .30 cents which I paid him; but there is an article of 15 D. not due from him till next fall, & therefore not included in this settlement.
            
            
              
              I am to pay for him to D. Higginbotham 20.80 + .53 interest = 21.33 and to  Terril 47.98 included in the above settlement.
            
            
              
              Recd. on loan from Dav. Higginbotham 25 D.
            
            
              
              Gave Shorter 5.D. J. Freeman 5.D.
            
            
              
              I am to remit to Wurtenbaker for Stewart 10.D. in part of 18.D. for working here 18 days. The 8.D. over to be to the credit of his old account.
            
            
              
              Gave Ellen to pay for shoes 1.5 Patsy for small exp. 8.D.
            
            
              
               8. 
              
              Left 20.D. in small money in my drawer at Monticello.
            
            
              
              Set out from Monticello.
            
            
              
              Pd. for shoeing horse on the road .25.
            
            
              
              Gordon’s oats now & ante May 10 1.D.
            
            
              
               9. 
              
              Montpelier vales 1.D.
            
            
            
              
              Culpep. C. H. horseshoes .375 dinner &c. 5.D.
            
            
              
               10. 
              
              Fauqr. C. H. lodging &c. 7.41.
            
            
              
              Songster’s dinner 2.33 a boy finding Mr. R.’s dirk 2.
            
            
              
              Wren’s John’s exp. & ferrge. 1.90.
            
            
              
              Geo. T. ferry .75 arrived in Washington = 22.015.
            
            
              
               11. 
              
              Gave Lemaire ord. on bank US. 500.D. charity 1.D.
            
            
              
              Cash in hand 23.65 + the 20. D. ante June 8.
            
            
              
              13.
              
                Drew orders on bank US. in favor of  John Barnes for 250.D.    Joseph Dougherty 50.D.   
            
            
              
              Drew ord. on do. in favr. of Abram Bradley for the post office for 28.53 to be placed to the credit of John Peyton P. M. of Milton, in full of his account against me.
            
            
              
              Drew ord. in favr. of Thos. T. Tucker on bank US. for 900.D. in exchange for his ord. on the Collector of Richmond paiable to Gibson & Jefferson, to enable them to pay my bond to Dr. Currie ante June 29. 1803. now amounting to about 884.D. & inclosed the ord. to G. & J.
            
            
              
              Recd. from the bk. US. 310.D.
            
            
              
              Inclosed to D. Higginbotham 50.D. to pay an order of James Walker of    in his favor & to replace the 25.D. ante June 7.
            
            
              
              Inclosed to Edmund Bacon 260.D. to pay as follows to Colo. Nicholas Lewis 103.89 John Perry 100.D. Terril for James Walker 47.98 Wurtenbaker for W. Stewart ante June 7. 10.D.
            
            
              June.
                
              
              Lemaire’s accts. from May 8. to June 11. = 5. weeks
            
            
              
                 Provisions for 8. servts.158.86 comes to 4.D. a week each Servants 29.78  meat  462. ℔   washing 13.10 butter  71½   coal. 200.b. @ .38 76. eggs  42. doz.   Pres.’s house 2.30 veget.  19.99   contingencies 9.87 oil. 2.b.  1.87    289.91   Balance of May 5. 1040.63   servants wages to June 4.  122.    1452.54    By ord. ante June 11. 500.   Balance due June 11. 952.54   
            
            
              
               22. 
              
              Recd. from James Madison 300.D. lent ante Dec. 12. 05.
            
            
              
              Inclosed to John Vaughan 50.D. to pay Freeman’s journal to Sep. 16. & Poulson’s paper to Dec. 31. when my subscriptions are to cease. Balance on acct.
            
            
            
              
               23. 
              
              Pd. Dinsmore & Cooper a year of the Expositor 3.D. and books 7.50.
            
            
              
              Inclosed to John Hollins of Baltimore 35.40 D. towit wines 7.64 Bourbon coffee 110 ℔ 27.75. 
            
            
              
               25. 
              
              Pd. Mr. Coles 25.D. for a box (60 bottles) of St. George wine.
            
            
              
               27. 
              
              Pd. for a book 1.75.
            
            
              
               28. 
              
              Pd. Jonathan Williams 25.D. commutation for the annual paiment to the Military Philosophical society.
            
            
              
               29. 
              
              Repd. Mrs. Madison for Anne 9.D. pd. for a cockade 1.25.
            
            
              July
               4. 
              
              Charity 5. do. 5.D.
            
            
              
               5. 
              
              Pd. Connor the barber 5.50.
            
            
              
               Recd. from bank US. 265.D. and inclosed to   E. Bacon towit for  John Perry 100.D.    Dr. Everett 55.83    John Rogers 15.76      Bullock for corn  90.    on acct. 3.41     265.   
            
            
              
              6.
              
                Drew ord. on bank US. in favr.  John Barnes for 250.D.    Jos. Dougherty  50.    Isaac A. Coles  50.    John Rea of Phila.  352.675  for curtains inclosd. to him  
            
            
              
              
              
              Paid Isaac A. Coles 100.D. cash.
            
            
              
              
              
              Le Maire’s accts. from June 12—July 2.
            
          
          
            
               
               
              provns.
              servts.
              charcoal
              cont.
              total
               
              meat
              butter
              eggs
              veget.
               
            
            
              June
              18.
              37.96
               
              21.25
              .50 
              59.
              71
               
              163
               19
              11
              7.62 
              18.98 
               ÷ 
              15
               = 
              1.26
            
            
              
              25.
              72.76
               
               
              1.14 
              73.
              90
               
              211
               33½
              28
              11.20 
              37.76
              ÷
              46
              =
              .82
            
            
              July
               2.
              71.50
               
               
              .38 
              73. 
              13
               
              225
               52
              45
              11.93 
              36.50
              ÷
              53
              =
              .69
            
            
               
               
              182.22
              1.25
              21.25
              2.02 
               206.
              74
               
              599
              104½
              84
              30.75 
              93.24
              ÷
              114
              =
              .92 
            
          
          
            
            
              
                June 11.  balance then due 952.54   July  4. servts. wages 122.       1281.28     6. By ord. on bk. US. 500.      balance remaining due    781.28  
            
            
              July
               6. 
              
              Inclosed to J. Barnes 22.D. to remit to Cheetham for his two papers to Dec. 31. next when my subscription is to cease.
            
            
              
               7. 
              
              Expences to O. Spriggs 2.D.
            
            
              
               8. 
              
              Gave John E. Rigden ord. on bk. US. for 32.22 D. Patsy’s watch &c. 
            
            
              
               9. 
              
              Drew ord. on bk. US. for 34.17 in favr. John Vaughan, balance for paints & newspapers, to wit Poulson’s & McCorkle’s & remitted him.
            
            
              
              Pd. Niles & Frailey the Balt. eveng. post to Dec. 30. 08 4.67 + .33.
            
            
              
               10. 
              
              Drew ord. on the bk. US. in favr. of the bearer for 25.D. in charity sent by Mr. Kerr.
            
            
              
               11. 
              
              Recd. from bank US. 340.D.
            
            
              
              Inclosed to G. Jefferson 300.D. to cover a balance of 277.08 D. due him.
            
            
              
              Inclosed to Edmund Bacon 30.D. to pay an order of Bishop in favr. of Brown for hides.
            
            
              
               12. 
              
              Charity 2.D.
            
            
              
               13. 
              
              Pd. the constables for July 4th. 8.D.
            
            
              
               16. 
              
              Gave Robert Dougherty ord. on bk. US. for 35.05 for washing.
            
            
              
               18. 
              
              Pd. Patterson for a rule .5 pd. for a watch cristal .25.
            
            
              
              Pd. for a silver rule .75.
            
            
              
               19. 
              
              Gave Peter Lenox ord. on bk. US. for 23.75 for packing boxes &c.
            
            
              
              Gave Joseph Dougherty ord. on do. for 42.74 to pay
            
            
              
                 to   Cooper   18.  for picture frames    Henry Ingle 15. for ironmongery    Dr. Patterson 9.74 medical service     42.74   
            
            
              
              Recd. from bank US. 130.D.
            
            
              
              Le Maire’s accts. July 4.—16.
            
          
          
            
            
              
               
              provns.
              servts.
              wines
              washg.
              cont.
              total
               
              meat
              buttr.
              eggs
              veg.
               
            
            
              July
               9
              55.51 
              7.76
              38.23
              23.42
               
              124.
              92
               
              109
              26
              13.
              6.70
              27.755
               ÷ 
              18
               = 
              1.54
            
            
              
              16
              54.77 
               
               
               
              .25
              55.
              02
               
              228
              29
              21 
              8.06
              27.385
              ÷
              46
              =
               .595
            
            
               
               
              110.28 
              7.76
              38.23
              23.42
              .25
              179.
              94
               
              337
              55
              34 
              14.76
               
            
            
              July
               6. 
              balance remaining due
              781.
              28
              
              
              
              
              
              
            
            
              Aug.
               4.
              servts. wages to this day
              122.
               
              
              
              
              
              
              
            
            
              
              
              
              1083.
              22
              
              
              
              
              
              
            
            
              
              
              Cr. by bottles sold
              38.
               
              
              
              
              
              
              
            
            
              
              
              
              1045.
              22
              
              
              
              
              
              
            
            
              Aug.
               7.
              By ord. on bk. US. of this date
              500.
               
              
              
              
              
              
              
            
            
              
              
              balance will then be due
              545.
              22
              
              
              
              
              
              
            
          
          
            
              July
               19. 
              
              Gave Jos. Dougherty ord. on bk. US. dated Aug. 7. for
            
            
              
                 112.50 to pay to Dr.  Worthington   43.25  med. services    Elzey  30.  do.    Ott 39.25  varnish &c.      112.50   
            
          
          
            
              
              Gave J. Barnes ord. on bank US. dated Aug. 7. for 1467.67
            
            
              
                 to be applied as follows.  to my credit with him 250.    to remit to Jones & Howell 282.67    remit to me at Monto. 935.      1467.67   
            
            
              
              Pd. Mclaughlin 2 pr. shoes 6.5 boy .50. 20. Connor 5.D.
            
            
              
               20. 
              
              George town ferrge. &c. 1. Songster dinner &c. 2.75.
            
            
              
               21. 
              
              Brown’s lodging &c. 3.25 Elk r. church. horse shoe .25. brkfast. 1.45 a guide .75 crossing at Strode’s mill .50.
            
            
              
               22. 
              
              Strode’s .50 Herring’s 3.D. Orange C. H. brkfast. 2.08.
            
            
              
               23. 
              
              Gordon’s dinner, lodging &c. 6.50 arrived at Monticello.
            
            
              July
               24. 
              
              Anne sm. exp. 5.
            
            
              
               25. 
              
              Mrs. Davis of Fluvanna charity 2.D.
            
            
              
              Paid for Beef 40.D.
            
            
            
              Aug.
               1. 
              
              Garner a watch chrystal .50.
            
            
              
               4. 
              
              Pd. E. Bacon 10.D. in full for Burras.
            
            
              
               5. 
              
              Anne. hhd. exp. 7.D.
            
            
              
               8. 
              
              Recd. by mail from the bank US. through J. Barnes 935.D. ante.
            
            
              
              Paid James Dinsmore 500.D.
            
            
              
                Inclosed to John Kelly for John Perry100.D.  for myself to pay 43.125 for lins. oil  45    145   
            
            
              
              Inclosed to Reuben Maury for Hugh Chisolm 43.D.
            
            
              
                Pd. E. Bacon for Higginbotham on acct. of  Mullins 110 D.    do. for Mullins 5.75.   
            
            
              
              Provisions 4.D.
            
            
              
               9. 
              
              Pd. Nelson 20.D.
            
            
              
               11. 
              
              Pd. Maddox 15.D.
            
            
              
              Pd. John Perry 10.D.
            
            
              
               14. 
              
              Patsy for hhd. exp. 13.D.
            
            
              
               15. 
              
              Drew ord. on bk. US. for 120.D. in favr. of J. Barnes, dated Sep. 5. to cover a draught I am to make on him in favr. J. Kelly and inclosed the check to J. Barnes.
            
            
              
              Gave Mr. Randolph’s watermen for things carried to Bedfd. 2.D.
            
            
              
               18. 
              
              Bought of  Durrett (thro’ the agency of Sam Carr) a bay horse 6. y. old, got by Fitzpartner on a Seelah mare, for which I give £50. = 166.67.
            
            
              
              Paid Sam Carr 50.D. and gave him an ord. on J. Kelly for 120.D. & sent Kelly in exchange an Order on J. Barnes for the same sum, as provided ante 15th. inst.
            
            
              
               20. 
              
              Recd. back from Sam. Carr the 3.33 change of the above sum.
            
            
              
               21. 
              
              Gave Patsy for small exp. 12.50.
            
            
              
               26. 
              
              Pd. E. Bacon for purchase of whiskey 3.50.
            
            
              
               28. 
              
              Drew the following orders on the bank US. dated Sep. 5. inclosd. to J. Barnes
            
            
              
                  John Barnes  for himself 250.    to remit to G. Jeff.  100.    to remit to Th:J. 825 1175.   
            
            
            
              
                  Le Maire 500.   James Melvin taylor 134.87   Saml. H. Smith. newspapers.      26.     1835.87  
            
            
              
              Provisions 4.D.
            
            
              Sep.
               2. 
              
              Charity 1.D.
            
            
              
              Pd. for 30. ℔ brown sugar 5.D.
            
            
              
               4. 
              
              Patsy small exp. 7.D.
            
            
              
               8. 
              
              Recd. from J. Barnes 825.D. as above Aug. 28.
            
            
              
               9. 
              
              Pd. E. Bacon 50.D. to pay 49.25 to Wm. Page for bacon.
            
            
              
              Pd. Wm. Maddox on acct. 11.5.
            
            
              
               10. 
              
              Pd. for 30. ℔ sugar 5.D. 4. oz. isinglass 1.67.
            
            
              
               11. 
              
              Patsy sm. exp. 5.D.
            
            
              
               12. 
              
              Paid John Perry 100.D.
            
            
              
              Paid Walter Key 540.08 D. in full of my bond ante May 11. 07 & took in the bond.
            
            
              
               13. 
              
              Gave charity 2.D.
            
            
              
              Pd. Dabney Carr for Dav. Higginbotham 100.D.
            
            
              Sep.
               18. 
              
              Patsy. market money 12.D.
            
            
              
               19. 
              
              Drew ord. on Gibson & Jefferson in favr. Micajah Wood depy. sher. of Alb. for 55.37 for my taxes in St. Anne’s.
            
            
              
               20. 
              
              Pd. for 30. ℔ brown sugar 5.
            
            
              
              Davy for expences to Cumberland 5.D.
            
            
              
               21. 
              
              Hhd. exp. 2.D. 22. Do. 3.D.
            
            
              
               25. 
              
              On settlemt. with John Perry I am in his debt £86–4–1. I am to pay Mrs. Lewis for him £8–1–4 allowd. me in this acct.
            
            
              
              Borrowed of D. Higginbotham 50.D.
            
            
              
               26. 
              
              Gave F. H. Brown depy. sheriff ord. on Gibson & Jefferson for my taxes in Fredsville. 11.77 & J. Perry’s 12.32 in all 24.09.
            
            
              
              Sm. expences 4.D.
            
            
              
               27. 
              
              Pd. E. Bacon for Jos. Price for fowls 8.D.
            
            
              
              Pd. Peter Hemings 2.25 for Stewart already entered in my account with him.
            
            
              
              Gave John Freeman 5.D. Shorter 5.D.
            
            
              
              Patsy for debts 6.D. Bacon for do. 20.D.
            
            
              
               28. 
              
              Gave Martin 1.D. left Monticello.
            
            
              
              Gordon’s oats .50.
            
            
            
              
               30. 
              
              Montpelier. vales 1.25 horse shoe .25.
            
            
              Oct.
               1. 
              
              Strode’s vales 1.75 Herring’s servts. & horses 4.25.
            
            
              
              Norman’s ford. ferriage 1.D.
            
            
              
              Elk run church breakfast 2.33.
            
            
              
              Centreville lodging &c. 4.92.
            
            
              
               2. 
              
              Fairfax C. H. breakfast 2.71.
            
            
              
              George town. ferriage 1.25 = 20.21.
            
            
              
               4. 
              
              Pd. Mclaughlin for 3. pr. shoes 6.D.
            
            
              
              Cash on hand 7.375.
            
            
              
              Lemaire’s accts. from July 20. to Oct. 1. 74. days
            
            
              
                 Provisions248.05 = 2.93 pr. week for each of 8. servts. servants 19.50   washing 59.97   wood 43.31   President’s house 7.44   contingencies 16.     394.27   Balance of Aug. 7. 545.22 servants wages to Sep. 4.122.to Oct. 4.122. 1183.49Sep. 5. by order on bank 500. 683.49Oct. 6. By do.500. Balance remaining due183.49  
            
            
              
              Pd. at Capitol .35 cents
            
            
              
                 DDrew on bank US. in favr. Lemaire as above 500.  J. Barnes  300     Richard Barry 100    Jos. Dougherty  50    Th:J. 2501200.   
            
            
              
              Gave in charity 1.D.
            
            
              Oct.
               7. 
              
              Inclosed to G. Jefferson 250.D. to pay Saml. McCraw 50.D. fees for Philip Mazzei and to procure me 1000. bushels of coal.
            
            
              
               10. 
              
              Drew ord. on bank US. in favr. of I. A. Coles for 150.D.
            
            
              
              Recd. from bank US. 525.D.
            
            
            
              
               11. 
              
              Inclosed to D. Higginbotham 150.D. to wit 50. borrowed ante Sep. 25 and 100.D. on account.
            
            
              
                Inclosed to Edmd. Bacon for  John Perry 200.D.       Nelson 30.    Wm. Maddox  52.16      Belt  75.    on account 2.84360.   
            
            
              
               12. 
              
              Drew on bank US. for 100.D. in favr. of C. W. Peale as a deposit for the use of Th:J. Randolph. 
            
            
              
              Recd. from bank US. 50.D.
            
            
              
              Inclosed the above draught to C. W. Peale.
            
            
              
               13. 
              
              Gave Th:J. Randolph 50.D. for expences &c. to Philada.
            
            
              
               14. 
              
              Charity 1.D.
            
            
              
               28.  
              
              Inclosed to Th:J. Randolph to pay for an alabaster lamp 10.D.
            
            
              
               31. 
              
              G. Jefferson has sold my Bedford tobo. of the last year to R. & T. Gwathney @ 7.D. The crop was 25. hhds.
            
            
              
                 divided as follows  Samuel Page 1,925    Burgess Griffin  3,209    Th: Jefferson 35,302  @ 7.D = 2471.14     40,436   
            
            
              
              Charity 1.D.
            
            
              Nov.
               2. 
              
              Recd. from the bank US. 15.D.
            
            
              
              Pd. Capt. Woodward expences on the fossile bones 17.11 D.
            
            
              
              Borrowed of Lemaire 15.D. and pd. them to Edmd. Bacon towards expences of carrying 36. sheep to Monticello.
            
            
              
               3. 
              
              Pd. at Capitol .25 cents.
            
            
              
               4. 
              
              Recd. from Gibson & Jefferson 250.D. on acct. of my tobo. sold.
            
            
              
              5.
              
              Gave Joseph Dougherty ord. on bk. US. to pay 
            
            
              
                  Travers  frt. 1200. b. coal  66.    drayage do. 20.68     86.68  
            
            
            
              
              Drew ord. on bk. US. in favr. Lemaire for 15.D. See 2d. inst.
            
            
              
              Le Maire’s accts. Oct. 2.—29. 08.
            
          
          
          
            
               
               
              provns.
              servts.
              coal
              Pr.’s H.
              cont.
              total
               
              meat
              buttr.
              eggs
              veget.
               
            
            
              Oct.
               8.
               45.13
               
              ch.
               2.
              8.75
               .62
              56.
              50
               
              136
              17
              15
              4.90
               22.565 
               ÷ 
              17
               = 
              1.32
            
            
              
              15.
               67.735
               3.
              
               2.17 
               
              1.625
              74.
              53
               
              144
              24
              11½
              9.28
               33.867
              ÷
              22
              =
              1.54
            
            
              
              22.
               65.05
               
              pit  
              66.
               
              1.60
              132.
              65
               
              269
              32
              24½
              3.76
               32.525
              ÷
              53
              =
               .613
            
            
              
              29.
               41.53
              25.
              
               
              6.90
               .25
              73.
              68
               
              139
              24
              13
              2.92
               20.765
              ÷
              26
              =
               .798
            
            
               
               
              219.445
              28.
               
              70.17
              15.65
              4.095
              337.
              36
               
              688
              97
              64
              20.86
              109.722
              ÷
              118
              =
              1.068 
            
            
              Oct.
               6.
              balance
              183.
              49
              
              
              
              
              
              
              
              
              
              
            
            
              Nov.
               4.
              servts. wages to this day
              122.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              642.
              85
              
              
              
              
              
              
              
              
              
              
            
            
              
               7.
              By ord. on bk. US.
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Balance remaing. due
              142.
              85
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              Nov.
              7.
              
                Drew ord. on bank US. in favr.  J. Barnes  for bank Columb.   500      for himself 400 900    Jos. Dougherty on acct. 50 C. W. Peale for Th:J. Randolph50 
            
            
              
              Inclosed draught accordingly to C. W. Peale.
            
            
              
              Recd. from the bank 420.D.
            
            
              Nov.
               7. 
              
              Inclosed to Edmund Bacon 565.D. to be paid as follows.
            
            
              
                 to    Belt 48.28    John Perry 200.    James Dinsmore 50.    J. Bullock for H. Chisolm  77.90   Simmonds£7–1025.  Gentry5–1123.50  Bradburn1–105.on account135.32565.  
            
            
              
                Inclosed  to Hugh Chisolm 10.D.    to John R. Chisolm for H. Chisolm 35.D.    to Burgess Griffin for Jno. Clark for lime 35.D.  
            
            
              
              Gave James Lyle order on Gibson & Jefferson for 500.D. towards my old debt to Kippen & co.
            
            
            
              
              Directed Gibson & Jefferson to pay 450.D. into the bank of Richmond for James Dinsmore in part of my balance to him.
            
            
              
              Pd. Gannin the barber 5.25.
            
            
              
               12. 
              
              Pd. Jos. Dougherty 8.D. to pay Shingles for a tin case 4.D. & Tayloe’s manager for cyder 3.50. vetch .50.
            
            
              
               15. 
              
              Pd. (through Joseph & a messenger of the H. of R.) 4.D. for one year of Helmbold’s Tickler. The sbscrptn. now ends.
            
            
              
               18. 
              
              Pd. Dr. Bruff drawing a tooth 2.D. charity 1.
            
            
              
               29. 
              
              Pd. John B. Sartori of Trenton 8.D. for 2. boxes Maccaroni of 25. ℔ each.
            
            
              
               30. 
              
              Borrowd. of Le Maire 5.D. & pd. Dr. Bruff extractg. a tooth 5.D.
            
            
              Dec.
               2. 
              
              Recd. from John E. Rigden 4.D. part of 10.D. left with him by Th:J. Randolph, of which the remaining 6.D. had been pd. to P. Williamson for 1. doz. steel pens. Note these 10.D. were part of the 50.D. ante Oct. 13.
            
            
              
               3. 
              
              Gave in charity 3.D.
            
            
              
              Lemaire’s accts. Oct. 30—Dec. 3.
            
          
          
          
            
               
               
              provns.
              servts.
              coal
              cyder
              Pr. H.
              washg.
              cont.
              Total
               
              meat
              butr.
              eggs
              veget.
               
            
            
              Nov.
               5.
               79.72
               
               
               
              1.40
               
              
              81.
              12
              
               172
               27½
               27
              4.16
              41.42
              ÷
              44
              =
               .94
            
            
              
              12.
              113.53
               4.08
              12.
               
               
               
              .62 
               130.
              23
              
               427
               63
               32
              4.85
              75.03
              ÷
              103
              =
               .72
            
            
              
              19.
               87.82
              16.45
               
               
               
               
              .50 
              104.
              77
              
               335
               33½
               27
              9.01
              49.32
              ÷
              73
              =
               .67
            
            
              
              26.
               42.105
               .125
               
              9.50
               
               
              .50 
              52.
              23
              
               131
               20
               12½
              1.69
              21.05
              ÷
              21
              =
              1.
            
            
              Dec.
               3.
               77.04
               1.
              15.66
               
               
              54.24
              
              147.
              94
              
               133½
               27½
               10
              3.21
              38.52
              ÷
              24
              =
              1.60
            
            
               
               
              400.215
              21.655
              27.66
              9.50
              1.40
              54.24
              1.62 
              516.
              29
              
              1198
              171
              108
              22.92
              225.34
              ÷
              265
              =
               .99 
            
          
          
            
            
              
                Nov.  7. balance of this date 142.85   Dec. 4. servants wages to this day 122.       781.14    6. By ord. on bk. US. this day    500.      Balance due 281.14  
            
            
              
               D Recd. from the bank US. a drft. on that of Phila. favr. C. W. Peale 60.  do. in favr. Jones & Howell for iron 360.97    do. in favr. Oliver Evans patt. right for 2. mill wheels  89.60    510.57  
            
            
              
                  D     Gave orders in favr. of  J. Barnes for 300.    Lemaire for 500.     Jos. Dougherty      50  850.   Recd. from do. cash 595.D. 595  
            
            
              Dec.
               6. 
              
              Inclosed the preceding draughts to Peale, Jones & Howell & Evans. Note the first is for T. J. Randolph’s use.
            
            
              
              Inclosed to Gibson & Jefferson 250.D. to pay  Thweat for a horse    purchased of him for me by Mr. Eppes, bay, with his left hind foot white, 5. years old last spring. 
            
            
              
              Inclosed to Edmund Bacon 305.D. to wit
            
            
              
                  D     for  John Perry 200.    W. D. Meriwether for lambs 12.    Rob. Terril for 50. bar. corn @ 9/6   79.16    Lane for a cow & calf 12.    on account 1.84     305.   
            
            
              
              Repaid Le Maire the 5.D. borrowed ante Nov. 30.
            
            
              
               10. 
              
              Pd. Gannin the barber 5.D. for the month & 2.75 pomatum.
            
            
              
               12. 
              
              Gave ord. on bank US. for 105.55 in favr. of Lemaire for Nichs. Hingston assee. of E. Bacon’s order in favr. Mrs. Sally Carter for corn bot. of Giannini.
            
            
              
               20. 
              
              Pd. Mr. Coles for G. W. Riggs mendg. watch &c. 3.D.
            
            
              
               22. 
              
              Gave in charity 5.D.
            
            
            
              
               25. 
              
              Gave Francis Eppes 1.D.
            
            
              
               31. 
              
              Gave Davy for expences to Monticello 5.
            
          
        